Citation Nr: 0841375	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  03-29 333	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased rating for shell fragment wound 
of the right posterior thorax area with retained foreign 
body, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





REMAND

The veteran served on active duty from March 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board denied the veteran's appeal for a higher rating for 
the service-connected shell fragment wound in May 2005.  
Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  The veteran and VA 
General Counsel submitted a joint motion and the Court 
remanded the case to the Board in March 2006.  In October 
2006, the Board remanded the shell fragment wound rating 
issue for further evidentiary development.  Following 
additional development, the Board again denied the claim for 
increase in April 2007.  The veteran appealed to the Court 
and by February 2008 order of the Court, the matter was 
remanded for compliance with instructions contained in a 
January 2008 joint motion by the parties to the appeal.

The parties to the joint motion concluded that the Board had 
not ensured compliance with its October 2006 remand 
instructions.  Specifically, the January 2008 joint motion 
noted that a November 2006 VA examiner's description of the 
location of a retained fragment was too vague.  It was noted 
that the examiner had been asked to determine the location of 
the fragment.  The examiner's reference to a metallic 
fragment in muscle of the right posterior thorax was not 
sufficiently specific.  The joint motion requires that the 
examiner name the muscle in which the fragment is embedded 
and name any muscle(s) through which the fragment traveled.  
(A service medical record identifies the serratus muscle as 
the site of the fragment.)  Consequently, a remand is 
required to obtain such information.  

The case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination.  X-rays should be taken 
from enough different angles so as to 
identify the exact location of the 
retained fragment in the right posterior 
thorax area.  The VA examiner should 
evaluate the area affected and 
definitively state in which muscle the 
retained fragment is embedded.  The 
specific muscle and muscle group should 
be identified.  (If the fragment is not 
in muscle, this should be specifically 
noted.)  Additionally, the examiner 
should definitively identify each muscle 
and muscle group through which the 
fragment traveled when the veteran was 
originally injured during service.  The 
examiner should provide a detailed 
description of the residual muscle damage 
and its effects.  For each muscle group 
identified (including the muscle group in 
which the fragment is embedded), all 
problems with loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement should be 
described in detail.  

The examiner should also perform range-
of-motion testing and specify any motion 
that causes pain due to service-connected 
wound residuals.  Identify the origins of 
any pain or other functional losses 
caused by wound residuals.  Functional 
losses due to pain, etc., caused by wound 
residuals should be equated to additional 
loss of motion of the joint or joints 
affected.

Finally, the examiner should describe the 
fragment wound scarring.  Pain, 
ulceration, or any other symptom should 
be described in detail.  

2.  After undertaking any further 
development deemed appropriate, the 
agency of original jurisdiction (AOJ) 
should re-adjudicate the issue on appeal.  
As part of this process, the AOJ should 
inform the claimant that rating criteria 
relating to evaluation of service-
connected scarring changed, effective 
October 23, 2008, and that a claimant 
whom VA rated before such date may 
request review under the clarified 
criteria.  73 Fed. Reg. 54708 (Sept. 23, 
2008).  If any benefit sought is not 
granted, a supplemental statement of the 
case should be issued.  (If the veteran 
requests review under the clarified 
criteria, these new criteria should be 
set forth in the supplemental statement 
of the case.  Id.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

